          Case 1:20-cv-02262-EGS Document 91 Filed 11/01/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA



Richardson, et al.

Plaintiffs,

v.                                                               Case No. 20-cv-2262

Trump, et al.

Defendants.




                                   RESPONSE TO PLAINTIFFS’
                                      PROPOSED ORDER

        In three related cases, the Court entered a minute order today directing the parties to

“submit a joint proposed order by no later than 7:30 PM,” and noted that, “[i]f the parties are

unable to reach an agreement, Defendants shall explain in comments to Plaintiffs' proposed order

their grounds for disagreement.”

        The United States Postal Service (“USPS”) managed to reach an agreement with plaintiffs

in two of the related cases, and the Court entered an Order executing this agreement. See NAACP

v. USPS, 20-cv-2295, ECF No. 62 (D.D.C. Nov. 1, 2020); Vote Forward v. DeJoy, 20-cv-2405,

ECF No. 66 (Nov. 1, 2020).

        Although Plaintiffs here had initially proposed an order that was identical or largely

identical with the initial, proposed orders of plaintiffs in NAACP and Vote Forward, Plaintiffs have

informed USPS that they will not consent to the agreed-upon order entered in both of those cases,

and will instead rest on their proposed order.
         Case 1:20-cv-02262-EGS Document 91 Filed 11/01/20 Page 2 of 2




       Attached is a draft proposed order that copies the agreed-upon order entered by the Court

in the related litigations, which the Court should enter here. The Court should not adopt Plaintiff’s

proposed order since it would result in inconsistent orders imposed upon USPS, risking confusion,

and the imposition of new, burdensome requirements as explained in prior memoranda submitted

by USPS.




 Dated: November 1, 2020                              Respectfully submitted,

                                                      JEFFREY BOSSERT CLARK
                                                      Acting Assistant Attorney General

                                                      ERIC WOMACK
                                                      Assistant Branch Director
                                                      Federal Programs Branch

                                                      /s/ Kuntal Cholera
                                                      JOSEPH BORSON
                                                      KUNTAL V. CHOLERA
                                                      Trial Attorney
                                                      U.S. Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street, NW
                                                      Washington, D.C. 20005
                                                      Telephone: (202) 305-8645
                                                      E-mail: Kuntal.cholera@usdoj.gov

                                                      Attorneys for Defendants




                                                 2
